Bridgewater Place  Post Office Box 352 Grand Rapids, Michigan 49501-0352 Telephone 616 / 336-6000  Fax 616 / 336-7000  www.varnumlaw.com Kimberly A. Baber Direct: 616 / 336-6851 kababer@varnumlaw.com April 12 , 2010 Filed Via Edgar Ms.Kathryn McHale Attorney Advisor Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC 20549-4561 Re: Independent Bank Corporation Amendment No. 2 to Registration Statement on Form S-4 Filed on April 5, 2010 File No. 333-164546 Dear Ms.McHale: On behalf of Independent Bank Corporation, a Michigan corporation ("IBC"), we are responding to the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") set forth in your letter dated April 8, 2010 with respect to the above-referenced registration statement on Form S-4, filed by IBC on January 27, 2010, as amended by Amendment No. 1 filed on March 12, 2010 and Amendment No. 2 filed on April 5, 2010 (as amended, the "Registration Statement"), in connection with the proposed offer by IBC to exchange common shares ("Common Shares") for up to all of the $90,100,000 in aggregate liquidation preference of the outstanding trust preferred securities (the "Trust Preferred Securities") of IBC Capital Finance II, IBC Capital Finance III, IBC Capital Finance IV, and Midwest Guaranty Trust I (the "Exchange Offers"), on the terms and subject to the conditions set forth in the Registration Statement. In connection with this response, IBC is also filing with the Commission Amendment No. 3 to the Registration Statement ("Amendment No. 3"), which reflects the responses set forth below, as appropriate. To facilitate the Staffs review, this letter includes each of the Staffs comments in bold followed by a response to the Staffs comments. Capitalized terms used in the following responses without definition have the meanings specified in Amendment No. 3. Securities and Exchange Commission Division of Corporation Finance April 12 , 2010 Page 2 Amendment No. 2 to Registration Statement on Form S-4 General 1.
